              Case 2:20-cv-01491-RSM Document 43 Filed 03/11/21 Page 1 of 3



                                                            HONORABLE RICARDO S. MARTINEZ
 1

 2

 3

 4

 5

 6

 7                              UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE
 9   BROOKS SPORTS, INC., a Washington
     corporation,                                        CASE NO. 2:20-cv-1491 RSM
10
                                  Plaintiff,
11                                                       STIPULATED MOTION AND ORDER
     v.                                                  GRANTING EXTENSION OF TIME FOR
12                                                       CERTAIN DEFENDANTS TO RESPOND
     SPARC Group, LLC, a Delaware limited                TO PLAINTIFF’S FIRST AMENDED
13   liability company, AUTHENTIC BRANDS                 COMPLAINT
     GROUP, LLC, a Delaware limited liability
14   company, BB IPCO, LLC, a Delaware limited           Noted for Hearing: March 9, 2021
     liability company, BB OPCO LLC, a Delaware
15   limited liability company,
16
                                  Defendants.
17

18          Subject to approval of the Court, the Parties jointly stipulate and request extension of the
19   time for Defendants Authentic Brands Group, LLC, BB IPCO, LLC and BB OPCO, LLC to respond
20   to the First Amended Complaint to April 15, 2021.
21          Plaintiff filed its First Amended Complaint on March 1, 2021. Dkt. 37. By Court Order dated
22   February 5, 2021, Defendant Sparc Group, LLCs’ deadline to respond is April 15, 2021. Dkt. 36.
23   On March 5, 2021, the undersigned attorneys at law of Hodgson Russ LLP accepted service of the
24   First Amended Complaint and Summons on behalf of the newly joined defendants Authentic Brands
25

26

     STIPULATED MOTION AND ORDER GRANTING                               SUMMIT LAW GROUP, PLLC
     EXTENSION OF TIME FOR CERTAIN DEFS TO RESPOND                        315 FIFTH AVENUE SOUTH, SUITE 1000
     TO FIRST AMENDED COMPLAINT - 1                                        SEATTLE, WASHINGTON 98104-2682
                                                                                Telephone: (206) 676-7000
     CASE NO. 2:20-CV-1491 RSM                                                     Fax: (206) 676-7001
              Case 2:20-cv-01491-RSM Document 43 Filed 03/11/21 Page 2 of 3




 1   Group, LLC, BB IPCO, LLC and BB OPCO, LLC. In order to align the response deadlines for all

 2   Defendants, the Parties hereby request that the Court enter an Order as follows:

 3          Defendant Authentic Brands Group, LLC, BB IPCO, LLC and BB OPCO, LLC’s deadline

 4   to respond to the First Amended Complaint: April 15, 2021. Authentic Brands Group, LLC, BB

 5   IPCO, LLC and BB OPCO, LLC reserve all defenses, including all defenses under Federal Rule of

 6   Civil Procedure 12.

 7          DATED this 9th day of March, 2021.
 8
      SUMMIT LAW GROUP, PLLC                           LANE POWELL PC
 9

10    By s/ Diana Siri Breaux                          By s/ Tiffany Connors (with consent)
          Diana Siri Breaux, WSBA #46112                  Tiffany Connors, WSBA No. 41740
11        Hathaway Burden, WSBA #52970                    Joseph Adamson, WSBA No. 54752
          315 Fifth Avenue S., Suite 1000                 1420 Fifth Avenue, Suite 4200
12        Seattle, WA 98104                               Seattle, WA 98111
          dianab@summitlaw.com                            connorst@lanepowell.com
13        hathawayb@summitlaw.com                         adamsonj@lanepowell.com
14    Attorneys for Plaintiff                          Attorneys for Defendant
15

16    PATTERSON BELKNAP WEBB &                         HODGSON RUSS LLP
      TYLER, LLP
17
        By s/Aron Fischer (with consent)               By s/Robert J. Fluskey (with consent)
18        Geoffrey Potter (admitted pro hac vice)         Robert J. Fluskey (Admitted Pro Hac Vice)
          Aron Fischer (admitted pro hac vice)            140 Pearl Street, Suite 100
19        Lachlan Campbell-Verduyn (admitted pro          Buffalo, NY 14202
          hac vice)                                       rfluskey@hodgsonruss.com
20        1133 Avenue of the Americas
          New York, NY 10036                               And
21        gpotter@pbwt.com
          afischer@pbwt.com                                Neil B. Friedman (Admitted Pro Hac Vice)
22        lcampbellverduyn@pbwt.com                        25 Main Street, Suite 605
                                                           Hackensack, NJ 07601
23                                                         nfriedman@hodgsonruss.com
24    Attorneys for Plaintiff                          Attorneys for Defendant
25

26

     STIPULATED MOTION AND ORDER GRANTING                                SUMMIT LAW GROUP, PLLC
     EXTENSION OF TIME FOR CERTAIN DEFS TO RESPOND                         315 FIFTH AVENUE SOUTH, SUITE 1000
     TO FIRST AMENDED COMPLAINT - 2                                         SEATTLE, WASHINGTON 98104-2682
                                                                                 Telephone: (206) 676-7000
     CASE NO. 2:20-CV-1491 RSM                                                      Fax: (206) 676-7001
                Case 2:20-cv-01491-RSM Document 43 Filed 03/11/21 Page 3 of 3




 1
              IT IS SO ORDERED.
 2

 3            DATED this 11th day of March, 2021.
 4

 5

 6

 7
                                                A
                                                RICARDO S. MARTINEZ
 8                                              CHIEF UNITED STATES DISTRICT JUDGE

 9

10
     Presented by:
11

12   SUMMIT LAW GROUP, PLLC

13
     By s/ Diana Siri Breaux
14       Diana Siri Breaux, WSBA #46112
         315 Fifth Avenue S., Suite 1000
15       Seattle, WA 98104
         dianab@summitlaw.com
16
     Attorneys for Plaintiff
17

18
     LANE POWELL PC
19

20   By s/ Tiffany Connors (with consent)
        Tiffany Connors, WSBA No. 41740
21      Joseph Adamson, WSBA No. 54752
        1420 Fifth Avenue, Suite 4200
22      P.O. Box 91302
        Seattle, WA 98111
23      connorst@lanepowell.com
        adamsonj@lanepowell.com
24
     Attorneys for Defendants
25
     4818-3112-6495, v. 2
26

     STIPULATED MOTION AND ORDER GRANTING                       SUMMIT LAW GROUP, PLLC
     EXTENSION OF TIME FOR CERTAIN DEFS TO RESPOND               315 FIFTH AVENUE SOUTH, SUITE 1000
     TO FIRST AMENDED COMPLAINT - 3                               SEATTLE, WASHINGTON 98104-2682
                                                                       Telephone: (206) 676-7000
     CASE NO. 2:20-CV-1491 RSM                                            Fax: (206) 676-7001
